WOODLEY, Presiding Judge.
The appellant was one of several charged in separate indictments with having voluntarily and with malice aforethought killed Antonio Meza “by stomping and kicking him with his * * * feet, and by beating him and striking him with his hands and feet * *
*592In a trial before a jury upon his plea of not guilty, the appellant was found guilty of murder without malice and assessed the minimum punishment. He appeals from said conviction and urges that the evidence is insufficient to sustain it.
Our able State’s Attorney concedes that the evidence is insufficient and does not seek affirmance. It would serve no useful purpose to set out the evidence and demonstrate the correctness of the contention of both the appellant and our State’s Attorney.
In the event of another trial without the indictment against appellant’s co-defendant Gallardo having been disposed of, motion for severance should be granted.
The judgment is reversed and the cause remanded.